IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-40897
                          (Summary Calendar)
                          __________________


LARRY D. BONEY,

                                         Plaintiff-Appellant,

                                versus

JAMES A. COLLINS, WAYNE SCOTT,
LESLIE WOODS,

                                         Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       (USDC No. CA-C-95-28)
                        - - - - - - - - - -
                           April 2, 1996
Before GARWOOD, WIENER and PARKER, Circuit Judges.
             *
PER CURIAM

     Larry D. Boney appeals the dismissal of his civil rights suit

as frivolous.     Boney argues that he has been subject to numerous

lockdowns without cause and in violation of a previous remedial

court order.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
district court.   See Boney v. Collins, No. CA-C-95-28 (S.D. Tex.

Oct. 12, 1995).

AFFIRMED.